On November 24,1997, it was the judgment of the court that defendant be and is hereby sentenced to the Montana Department of Corrections for a period of twenty (20) years, with ten (10) years suspended, with regard to Count I, with said sentence to run concur*38rently to the sentence imposed for Count II. In regard to Count II, the defendant is hereby sentenced to the Montana Department of Corrections for a period of twenty (20) years, with ten (10) years suspended, to run concurrently to the sentence imposed in Count I. Prior to his release from the Montana Department of Corrections, the defendant is required to complete a program equivalent to Phase I and Phases II of the Sexual Offender Treatment Program which is offered through Montana State Prison. During any period of parole and/or probation, the defendant shall be subject to conditions as stated in the November 24,1997 judgment.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Neil Teeth for representing himself in this matter.